           Case 1:18-vv-00866-UNJ Document 39 Filed 12/30/19 Page 1 of 7




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0866V
                                         UNPUBLISHED


    ELIZABETH McCANN,                                         Chief Special Master Corcoran

                         Petitioner,                          Filed: November 21, 2019
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Guillain-Barre
                        Respondent.                           Syndrome (GBS)


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION1

        On June 19, 2018, Elizabeth McCann filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain Barré Syndrome (“GBS”).
Petition at 1; Stipulation, filed November 21, 2019, at ¶¶ 4. Petitioner further alleges
that the vaccine was administered in the United States, that her GBS persisted for more
than six months, and that there has been no prior award or settlement of a civil action
for damages on her behalf as a result of her condition. Petition at 1, 5; Stipulation at ¶¶
3, 5. “Respondent denies that petitioner sustained a GBS Table injury, and denies that
the influenza vaccine caused petitioner to suffer from GBS or any other injury. ”
Stipulation at ¶ 6.

       Nevertheless, on November 21, 2019, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-00866-UNJ Document 39 Filed 12/30/19 Page 2 of 7



stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $132,311.51 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
       Case 1:18-vv-00866-UNJ Document 39 Filed 12/30/19 Page 3 of 7




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                              )
ELIZABETH McCANN,                             )
                                              )
               Petitioner,                    )
                                              )         No. 18-866V
       V.                                     )         Chief Special Master Corcoran
                                              )         ECF
SECRETARY OF HEALTH AND                       )
HUMAN SERVICES,                               )
                                              )
               Respondent.                    )


                                         STIPULATION

       The parties hereby stipulate to the following matters:

       1. Elizabeth McCann, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S .C. §§ 300aa-10 to -34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of an influenza vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"),

42 C.F.R. § 100.3 (a).

       2. Petitioner received her influenza immunization on October 14, 2016.

       3. The vaccination was administered within the United States.

       4. Petitioner alleges that she suffered from a Guillain Barn~ Syndrome (GBS) Table

injury as a result ofreceiving the influenza vaccine.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of his condition.

       6. Respondent denies that petitioner sustained a GBS Table injury, and denies that the

influenza vaccine caused petitioner to suffer from GBS or any other injury.
        Case 1:18-vv-00866-UNJ Document 39 Filed 12/30/19 Page 4 of 7




        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the tenns of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $ 132 ,311 .51 in the fo1m of a check payable to petitioner. This
        amount represents compensation for all damages that would be available under 42
        U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U .S.C. § 300aa-21 (a)( 1), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs inCLmed in proceeding

upon this petition .

        10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S .C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies , Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S .C. § 300aa-

15(i), subject to the availability of sufficient statutory funds.



                                                    2
        Case 1:18-vv-00866-UNJ Document 39 Filed 12/30/19 Page 5 of 7




        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program , 42 U.S .C. § 300aa-10 et seq. , on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the influenza vaccination administered on October 14,

2016, as alleged by petitioner in a petition for vaccine compensation filed on or about June 19,

2018, in the United States Court of Federal Claims as petition No. 18-866V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the paiiies'

settlement and this Stipulation shall be voidable at the sole discretion of either party.



                                                  3
        Case 1:18-vv-00866-UNJ Document 39 Filed 12/30/19 Page 6 of 7




        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the pa1t of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The pa1ties fmther agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to li ability and/or

amount of damages , and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the influenza vaccine caused petitioner to have

GBS or any other injury.

       18. All rights and ob ligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION

I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I


                                                  4
         Case 1:18-vv-00866-UNJ Document 39 Filed 12/30/19 Page 7 of 7




Respectfully submitted,

PETITIONER:




ATTORl'iEY OF RECORD FOR                    AUTHORIZED REPRESEI\'TATIVE
P TITIO~ER:                                 OF THE ATTORl\EY GEl\ERAL:




                                            Deputy Director
7 15 Twining Road, Suite 208                Torts Branch, Civil Division
Dresher, PA 19025                           U.S. Depm1ment of Justice
                                            P.O . Box 146
                                            Benjamin Franklin Station
                                            Washington , DC 20044-0 146


AUTHORIZED REPRESEi\"TATIYE                 A TTOR~EY OF RECORD FOR
OF THE SECRETARY OF HEAL TH                 RESPO~DE~T:
Al\D HUl\IAN SERVICES:




TAMARA OVERBY, l\lJi
Act ing Director, Division of Injury        Trial Attorney
Compensation Programs                       To11s Branch
Healthcare Systems Bureau                   Civil Division
U.S. Department of Health                   U.S. Depat1ment of Justice
and Human Services                          P.O. Box 146
5600 Fishers Lane                           Benjamin Franklin Station
Park lawn Building, Mail Stop 11 C-26       Washington, DC 20044-0146
Rockville, MD 20857                         Tel : (202) 616-3665



Dated:    11 lr,/1 q




                                        5
